DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinberg et al(2013/0046169, hereinafter Weinberg).
Claim 1  - Weinberg teaches an apparatus shown in figure 1 including one or more magnetizable particles, set forth in paragraph [0029] capable of being introduced non-invasively into one or more body structures of a subject that contain nervous tissue; and at least one image-guidance component, propulsive coil -105- positioned in proximity to the one or more body structures within the subject, wherein the at least one 
Claim 5 – the activation component includes the current signal delivered to the coil, the current signal inherently weighs less than 10 kg.  It is also the position of the office that the coil -105- could include a single loop of wire which would inherently weigh less than 10 kg.
Claim 6 – controller -125- is considered a computer.
Claim 8 – element -105- is a coil.
Claim 9 – the MRI of Weinberg is considered a single sided MRI system.
Claim 10 – Weinberg sets forth the use of a plurality of magnets considered “electropermanent sections”, paragraph [0021].
Claims 11-13 – paragraph [0024] sets forth rise, fall or duration is very short, less than 100 microseconds which is inclusive of less than 10 microseconds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg(2013/0046169) in view of Nishijima et al(2007/0299550, hereinafter Nish).
Weinberg teaches a system as claimed but does not teach the particles degrade in less than a month, claim 3 or less than a year, claim 4.
Nish teaches guiding nanoparticles to a desired position within the body to deliver a therapeutic at the desired location.  The Delivery caused by the absorption/decomposition of the particle, paragraph [0025] and [0039].  The period of time is “about one month” which includes times less than one month to just more than one month.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide the particles of Weinberg with drugs for delivery as taught by Nish to gain the advantage of drug therapy being delivered to the desired location.  The specific drug selected would be based on the desired therapy and different advantages would be available based on the selected drugs.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg(2013/0046169) in view of DiLuciano et al(2014/0042831, hereinafter Dil).
Claim 7 – Weinberg teaches a mri/magnetic position system as claimed, see rejection of claim 1 above, but does not set forth the use of an authorization code as claimed.
Dil teaches a safety system using an authorization code to only allow activation of the system after input of a correct authorization code as set forth in figure 10 and steps -405- and -420’-.
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to provide the system of Wein with the authorization code authentication system as taught by Dil to ensure the system is only operated after entry of the correct authentication code to ensure the safety of the patient and prevent unauthorized movement of the magnetic elements within the body.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.
Rejections of claims 14-27 under 35 USC 102(a)(2) Weinberg (2018/0368726) have been withdrawn in view of the remarks on page 6.
On page 7 the applicant argues the prior art, including Weinberg(2013/0046169), fails to teach the activation component as claimed.
The office disagrees because the applicant’s own specification paragraph [006] (second occurrence) sets forth that the guidance system of 9,380,959, the US Patent corresponding with Weinberg 2013/0046169 may be used to “mechanically vibrate the 
Further, paragraph [0020] of Weinberg sets forth that the system can push and pull the magnetic nanoparticles.  Pushing and pulling the MNPs functions to vibrate the MNPs therefore Weinberg is configured to modulate the neuronal function as claimed. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a method of treating a neurological disorder with noninvasive administration of one or more magnetizable particles, image guiding the particles to a neural structure and modulating the neural structure with an activation component as set forth in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791